ORDER
To: Louis A. Heyd, Jr., Criminal Sheriff, Parish of Orleans and Honorable Clarence Dowling, Judge, Civil District Court, Parish of Orleans.
The relator, Michael Silvers, is ordered released from custody pending action of this Court on the merits of his application. The trial court is ordered to stay any proceedings in this contempt action against this relator until this Court can review the merits of his application for the exercise of our supervisory jurisdiction. Relator is given five days to file the proper proceeding with us in compliance with our Rules. The trial court may file a return in re*1077sponse to this application within five days thereafter.